           Case 1:21-cv-00803-AWI-BAM Document 20 Filed 08/31/21 Page 1 of 5


     Richard J. Idell, Esq. (SBN 069033)
 1
     Ory Sandel, Esq. (SBN 233204)
 2   DICKENSON PEATMAN & FOGARTY P.C.
     1455 First Street, Suite 301
 3   Napa, CA 94559
     Telephone: (707) 261-7000
 4
     Facsimile: (707) 255-6876
 5   Email: ridell@dpf-law.com
            osandel@dpf-law.com
 6   Attorneys for Defendants Dashgo, Inc. and
 7
     Audiomicro, Inc. d.b.a. Adrev

 8   Thomas P. Griffin, Jr., Esq. (SBN 155133)
     HEFNER, STARK & MAROIS, LLP
 9   2150 River Plaza Drive, Suite 450
10
     Sacramento, CA 95833
     Telephone: (916) 925-6620
11   Facsimile: (916) 925-1127
     Email: tgriffin@hsmlaw.com
12

13   Seth L. Berman, Esq. (admitted pro hac vice)
     ABRAMS, FENSTERMAN, FENSTERMAN, EISMAN,
14   FORMATO, FERRARA, WOLF & CARONE, LLP
     3 Dakota Drive, Suite 300
15
     Lake Success, NY 11042
16   Telephone: (516) 328-2300
     Facsimile: (516) 328-6638
17   Email: sberman@abramslaw.com
     Attorneys for Plaintiff Yellowcake, Inc.
18

19                             UNITED STATES DISTRICT COURT

20
                              EASTERN DISTRICT OF CALIFORNIA
                                        FRESNO DIVISION
21
     YELLOWCAKE, INC., a California               CASE NO. 1:21-cv-00803-AWI-BAM
22   corporation,                                 STIPULATION RE: EXTENSION OF
23                        Plaintiff,              TIME TO FILE REPLY PAPERS IN
                                                  SUPPORT OF DEFENDANTS’ MOTION:
24          v.
                                                  (A) TO DISMISS OR, IN THE
     DASHGO, INC., a Delaware corporation; and    ALTERNATIVE, FOR A MORE
25
     AUDIOMICRO, INC. d/b/a ADREV, a              DEFINITE STATEMENT; AND (B) TO
26   Delaware corporation,                        STRIKE ALLEGATIONS OF
                          Defendants.             PLAINTIFF’S AMENDED COMPLAINT;
27
                                                  AND TO CONTINUE THE HEARING ON
28                                                THE MOTION;

                      STIPULATION RE: EXTENSION OF TIME TO FILE REPLY PAPERS
     Case 1:21-cv-00803-AWI-BAM Document 20 Filed 08/31/21 Page 2 of 5


                                         [PROPOSED] ORDER
 1
                                         Date: Monday, October 4, 2021
 2
                                         Time: 1:30 p.m.
 3
                                         Place: United States District Court, E.D. Cal.
 4
                                                Robert E. Coyle U.S. Courthouse
 5
                                                Courtroom 2 – Eighth Floor
 6
                                                2500 Tulare Street
 7                                              Fresno, CA 93721
 8                                       (E-filing)
 9                                       Hon. Judge Anthony W. Ishii, Presiding

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


             STIPULATION RE: EXTENSION OF TIME TO FILE REPLY PAPERS
            Case 1:21-cv-00803-AWI-BAM Document 20 Filed 08/31/21 Page 3 of 5


            Defendants Dashgo, Inc. (“Dashgo”) and Audiomicro, Inc. d/b/a Adrev (“Adrev”)
 1

 2   (collectively, “Defendants”), on the one hand, and Plaintiff Yellowcake, Inc. (“Yellowcake” or

 3   “Plaintiff”), on the other hand, by and through counsel, hereby make the below agreement and
 4
     stipulation with regard to the following facts:
 5
            1.      On July 21, 2021, Plaintiff filed an Amended Complaint.
 6

 7
            2.      On August 3, 2021, Defendants filed a motion to dismiss or, in the alternative, for

 8   a more definite statement, and to strike allegations of Plaintiff’s Amended Complaint
 9   (“Motion”), noticing a hearing date of Monday, September 13, 2021.
10
            3.      On August 25, 2021, the Court issued a minute order continuing the hearing on
11
     the Motion to October 4, 2021 and ordering that any opposition or reply is to be filed no later
12

13   than the applicable dates set through Local Rule 230(b).

14          4.      Pursuant to Local Rule 230(b), Plaintiff’s papers in opposition to the Motion are
15
     now due on Monday, September 20, 2021, giving Plaintiff’s counsel a total of thirty-three (33)
16
     business days to prepare and file Plaintiff’s papers in opposition to the Motion.
17
            5.      Defendants’ counsel is unavailable (and does not work) during the Jewish
18

19   holidays of Rosh Hashanah (September 7 & 8), Yom Kippur (September 16) and Sukkot

20   (September 21, 22, 27 & 28).
21
            6.      Pursuant to Local Rule 230(b), Defendants’ reply papers in support of the Motion
22
     are now due on Monday, September 27, 2021, giving Defendants’ counsel a total of two (2)
23

24
     business days to prepare Defendants’ reply papers.

25          THEREFORE, IT IS HEREBY STIPULATED AS FOLLOWS:
26          A. Upon entry of an order hereon:
27

28



                       STIPULATION RE: EXTENSION OF TIME TO FILE REPLY PAPERS

                                                       -1-
              Case 1:21-cv-00803-AWI-BAM Document 20 Filed 08/31/21 Page 4 of 5


                    a. Defendants’ reply papers in support of the Motion shall be filed and served on
 1

 2                       or before Thursday, September 30, 2021; or, in the alternative

 3                  b.    The hearing on Defendants’ Motion shall be continued to Monday, October
 4
                         11, 2021, or such other date as the Court may determine to be appropriate, and
 5
                         Plaintiff’s papers in opposition to the Motion shall be filed and served on or
 6

 7
                         before Monday, September 20, 2021 and Defendants’ reply papers in support

 8                       of the Motion shall be filed and served on or before Monday, October 4, 2021.
 9            SO STIPULATED.
10
                                                   DICKENSON PEATMAN & FOGARTY P.C.
11

12
     Dated:                                        By:
13                                                          Richard J. Idell
                                                            Ory Sandel
14                                                          Attorneys for Defendants Dashgo, Inc. and
                                                            Audiomicro, Inc. d.b.a. Adrev
15

16
                                                   HEFNER, STARK & MAROIS, LLP
17

18

19   Dated:                                        By:
                                                            Thomas P. Griffin, Jr.
20                                                          Attorneys for Plaintiff Yellowcake, Inc.
21

22

23

24

25

26

27

28



                         STIPULATION RE: EXTENSION OF TIME TO FILE REPLY PAPERS

                                                      -2-
             Case 1:21-cv-00803-AWI-BAM Document 20 Filed 08/31/21 Page 5 of 5


                                          [PROPOSED] ORDER
 1

 2           The Stipulation of the parties, having come before the Court, and good cause appearing,

 3   IT IS HEREBY ORDERED as follows:
 4
             The hearing on Defendants’ motion to dismiss or, in the alternative, for a more definite
 5
     statement, and to strike allegations of Plaintiff’s Amended Complaint (“Motion”) is hereby
 6

 7
     continued to October 12, 2021, at 1:30 p.m. in Courtroom No. 2. Plaintiff’s papers in opposition

 8   to the Motion shall be filed and served on or before Monday, September 20, 2021. Defendants’
 9   reply papers in support of the Motion shall be filed and served on or before Monday, October 4,
10
     2021.
11

12
     IT IS SO ORDERED.
13
     Dated: August 31, 2021
14                                               SENIOR DISTRICT JUDGE
15

16

17

18

19

20

21

22

23

24

25

26

27

28



                       STIPULATION RE: EXTENSION OF TIME TO FILE REPLY PAPERS

                                                     -3-
